FOR PUBLICATION                     FILED
              UNITED STATES COURT OF APPEALS                  SEP 19 2019
                                                          MOLLY C. DWYER, CLERK
                                                            U.S. COURT OF APPEALS
                      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,            No.    15-50509

            Plaintiff-Appellee,
                                     D.C. No.
 v.                                  3:13-cr-04514-BEN-7
                                     Southern District of California,
ROBERT COLLAZO, AKA Weasel,          San Diego

            Defendant-Appellant.     ORDER


UNITED STATES OF AMERICA,            No.    16-50048

            Plaintiff-Appellee,      D.C. No.
                                     3:13-cr-04514-BEN-1
 v.

LINO DELGADO-VIDACA, AKA Leonard
Delgado, AKA Spanky,

            Defendant-Appellant.


UNITED STATES OF AMERICA,            No.    16-50117

            Plaintiff-Appellee,      D.C. No.
                                     3:13-cr-04514-BEN-4
 v.

JULIO RODRIGUEZ, AKA Sniper,

            Defendant-Appellant.
UNITED STATES OF AMERICA,                      No.    16-50195

               Plaintiff-Appellee,             D.C. No.
                                               3:13-cr-04514-BEN-2
 v.

STEVEN AMADOR, AKA Gordo, AKA
Insane,

               Defendant-Appellant.


UNITED STATES OF AMERICA,                      No.    16-50345

               Plaintiff-Appellee,             D.C. No.
                                               3:13-cr-04514-BEN-3
 v.

ISSAC BALLESTEROS, AKA Lazy,

               Defendant-Appellant.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be heard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3.

      Judge Owens did not participate in the deliberations or vote in these cases.




                                         2